Citation Nr: 1127168	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel









INTRODUCTION

The appellant served on active duty from January 2001 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in December 2007, and timely perfected her appeal in September 2008.

The Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his or her mental illness.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  As a veteran files a claim for the affliction or claimed mental condition, whatever that condition is, causes her, VA must construe the claim to include any and all of a veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the appellant filed a claim for entitlement to service connection for PTSD.  The medical evidence of record indicates that the appellant may be diagnosed with varying or multiple psychiatric disorders, including but not necessarily limited to major depressive disorder.  Therefore, the Board has recharacterized the issue on appeal as indicated above to include these conditions.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim.

The appellant contends that she currently suffers from an acquired psychiatric disorder as a result of her time in active duty service.  Specifically, she claims that she was subjected to numerous mortar attacks while stationed in Baghdad, Iraq, and also suffered the loss of a friend, R. O., during this time.  These experiences led to her current diagnoses of PTSD and MDD.

While the appellant was afforded a VA PTSD examination in December 2006, the Board finds that this examination is insufficient for rating purposes.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  The December 2006 VA examination report failed to state whether a medical nexus exists between the appellant's current psychiatric diagnoses and her time in active duty service.

The Board also notes that VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Accordingly, the appellant must be afforded a VA mental disorders/PTSD examination to determine the nature and etiology of her current psychiatric disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA mental disorders/PTSD examination with a VA psychiatrist or psychologist.  The VA examiner must thoroughly review the appellant's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner specifically address the following:
a)  State whether the appellant currently suffers from an acquired psychiatric disorder, to include PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

b)  In addition to the other information provided in the examination report, state whether or not the claimed stressors are related to the appellant's fear of hostile military or terrorist activity.

c)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the appellant currently suffers from PTSD or other psychiatric disorder as a result of her time in active duty service.

d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

3.  Once the above actions have been completed, the AMC should readjudicate the appellant's claim.  If the benefit remains denied, a Supplemental Statement of the Case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

